REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., JP 5-136 A) discloses an x-ray emitter (fig. 5), comprising: an x-ray tube (7), the x-ray tube including an x-ray tube housing (for 7), an anode for generating x-rays (9); an x-ray emitter housing (12), housing the x-ray tube (7) and including a gaseous cooling medium (air between 10 and 11) external to the x-ray tube (7); and a compressor configured to cause a forced convection (due to the shape and rotation of 12) of the gaseous cooling medium (air between 10 and 11) for cooling the x-ray tube (7), a pressure ratio between an intake side and a pressure side of the compressor being greater than 1 (due to the rotation of 12), wherein the gaseous cooling medium (air between 10 and 11) is configured to cool the x-ray tube (7) with a liquid cooling medium (8). The prior art (e.g., US 2004/0264645) also discloses an evacuated housing necessarily including an x-ray beam exit window (for X-rays to exit), a cathode for emitting electrons and an anode for generating x-rays as a function of the electrons (par. 4). Furthermore, the prior art (e.g., US 2015/0272525) discloses any desired pressure ratio (par. 44). Additionally, the prior art (e.g., 2013/0034207) discloses the x-ray ray tube without a liquid cooling medium (par. 25; by using gas).
However, the prior art fails to disclose or fairly suggest an x-ray emitter, including: a cooling plate including a number of holes for impingement cooling; wherein the cooling plate is aligned relative to the x-ray beam exit window so that a gaseous flow directed through the cooling plate as a function of the forced convection strikes the x-ray beam exit window for the impingement cooling, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884